. ·,
=A=0=2=4=5B=(C=A=SD=R=e=v.=l=/1=9=)=Ju=d=gm=en=t=in=a=C=ri=m=in=a=l=C=as=e============t===l=========t==
                                                                                                               FILED                    If
                                        UNITED STATES DISTRICT Co RT                                      l-    MAR
                                                                                                                      O3 2020
                                          SOUTHERN DISTRICT OF CALIFORNIA                             Ct...E:Ht<. Uc..; V s i CT
                                                                                                   SOUTHERN DISTRICT F
             UNITED STATES OF AMERICA                              JUDGMENT IN A C~~,!fl.,,t-ll'-l"""'/i"C'tl"--.Jil~;;;;.;..;;;..:..:...1
                                   V.                               (For Offenses Committed On or After November I, 1987)
             MANUEL MACIAS-GARCIA (1)
                                                                       Case Number:         3:19-CR-02333-AJB

                                                                    MELISSA BOBROW
                                                                    Defendant's Attorney
USM Number                         85515-298


THE DEFENDANT:
~    pleaded guilty to count(s)         ONE (1) OF THE INFORMATION

D    was found guilty on count(s)
     after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section/ Nature of Offense                                                                                        Count
8:1326(A), (B)-Attempted Reentry Of Removed Alien (Felony)                                                                         I




     The defendant is sentenced as provided in pages 2 through                2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D   The defendant has been found not guilty on count(s)

D   Count(s)                                                  is          dismissed on the motion of the United States.
                --------------
~    Assessment: $100.00 ~ REMITTED


D    JVT A Assessment*: $

     *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
~    Fine waived               D Forfeiture pursuant to order filed                                               , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fu1ly paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                      ON. ANTHONY J. BAT                  LIA
                                                                   UNITED STATES DISTRICT JUDGE
      .....
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                  MANUEL MACIAS-GARCIA (1)                                               Judgment - Page 2 of2
CASE NUMBER:                3: 19-CR-02333-AJB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED




 •       Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •       The court makes the following recommendations to the Bureau of Prisons:




 •       The defendant is remanded to the custody of the United States Marshal.

 •       The defendant must surrender to the United States Marshal for this district:
          •   at
                   --------- A.M.                             on
                                                                   -------------------
          •   as notified by the United States Marshal.

         The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •       Prisons:
          •   on or before
          •   as notified by the United States Marshal.
          •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

         Defendant delivered on                                            to

 at                                        , with a certified copy of this judgment.
      ------------


                                                                   UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                   3: 19-CR-023 3 3-AJB
